Citation Nr: 1634551	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-34 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, including as a result of a service-connected right knee disability.  

2.  Entitlement to service connection for right sciatica, including as a result of a service-connected right knee disability.  

3.  Entitlement to an increased rating for right knee impairment, previously rated as chondromalacia of the right knee, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1971 to May 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for lumbar spine and sciatica disorders and denied a rating in excess of 10 percent for a service-connected right knee disorder.  

In April 2015, a travel board hearing was held before the undersigned in St. Petersburg, Florida.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in January 2016 for further development of the evidence.  The requested development was only partially accomplished, so the case must be returned for further development consistent with the January 2016 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

By rating decision in March 2016, the RO increased the rating of the Veteran's right knee disability to 20 percent, effective the date of his claim for increase in 2010.  In that rating the RO indicated that this was a full grant of the benefit.  The Board notes, however, that the 20 percent rating is less than the maximum under the applicable criteria and that the Veteran has not withdrawn his appeal for a higher rating.  Therefore, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran has disagreed with a denial of waiver of indebtedness, but this matter has not been fully developed by the Agency of Original Jurisdiction (AOJ) for appellate consideration.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

As noted, the case was previously remanded by the Board, in part, for an examination to ascertain whether the Veteran's right knee disorder may cause, or aggravate, his low back disability and sciatica.  This was required as a private medical statement, dated in January 2012, had included a medical opinion indicating that there was a causative relationship between the gait abnormality caused by the right knee disability and the development of low back disability and sciatica.  While a VA examination was conducted in March 2016, the examiner did not specifically address whether the noted antalgic gait due to the right knee played a role in the cause/aggravation of a back or nerve disorder nor comment on the January 2012 medical statement.  Further, the examiner did not explain the apparent inconsistency in the peripheral nerve examination diagnosis of no diagnosis of a peripheral nerve condition or peripheral neuropathy with the examination findings of the noted presence of symptoms attributable to a right lower extremity peripheral nerve condition.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  Under these circumstances, an additional medical opinion is necessary.  

As noted, the issue of an increased rating, in excess of 20 percent, for a right knee disability remains on appeal before the Board.  As this matter was not addressed in the most recent supplemental statement of the case (SSOC), it must be returned to insure due process.  38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the case to be returned to the examiner who rendered the March 2016 medical opinion so that a supplemental opinion to ascertain the current nature and etiology of his low back and sciatica disorders can be rendered.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the low back and sciatica disorders were caused or aggravated by his service-connected right knee chondromalacia.  The examiner should be requested to specifically comment on the opinion rendered by the private physician in January 2012, including comments on any gait abnormality caused by the service-connected right knee disability, the significance of the antalgic gait shown on examination of the right knee and the contradictory findings of no peripheral nerve or peripheral neuropathy diagnosis and findings on examination attributable to a right lower extremity peripheral nerve condition.  If the VA examiner who rendered the March 2016 opinion is not available, the case should be referred to another examiner who can render the requested opinion.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  The Veteran may be recalled for another examination, if deemed necessary.

2.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, including the matter of rating for a right knee disability in excess of 20 percent, which remains on appeal.  The SSOC should include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

